Name: 2009/774/EC: Commission Decision of 21 October 2009 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document C(2009) 7929) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agri-foodstuffs;  Europe;  industrial structures and policy;  European construction
 Date Published: 2009-10-22

 22.10.2009 EN Official Journal of the European Union L 277/21 COMMISSION DECISION of 21 October 2009 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document C(2009) 7929) (Text with EEA relevance) (2009/774/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/716/EC (2) lays down transitional measures for structural requirements of certain establishments in the meat and milk sectors in Bulgaria provided for in Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council. As long as those establishments are in transition, products originating from them are only to be placed on the domestic market or used for further processing in Bulgarian establishments in transition. (2) According to an official declaration from the Bulgarian competent authority, certain establishments in the meat and milk sectors have ceased their activities or have completed their upgrading process and are now in full compliance with Community legislation. Those establishments should therefore be deleted from the list of establishments in transition. (3) The Annex to Decision 2007/716/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/716/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 October 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 289, 7.11.2007, p. 14. ANNEX The Annex to Decision 2007/716/EC is amended as follows: 1. The following entries for meat processing establishments are deleted: No Veterinary No Name of establishment Town/Street or village/Region 3. BG 0101009 ET Livela-Dimitar Andonov  s. Pokrovnik obl. Blagoevgrad 7. BG 0201011 SD K § K-Atanasov i Enchev  gr. Burgas zh.k. Miladinovi bl.57 vh.B 8. BG 0201014 ET Kristof  s. Banevo obl. Burgas 11. BG 0201030 ET GIDA  gr. Burgas kv. Lozovo  ul. Treti mart  15 17. BG 0301018 ET Rekardi-Svetoslav Dobrev  gr. Dolni Chiflik Promishlena zona 25. BG 0801001 BMV  OOD gr. Dobrich kv. Riltsi 63. BG 1901009 ET LYUBMAKS  s. Nova Cherna  DZS 90. BG 0202005 ET Dit-D. Kaltakchieva  s. Banevo obl. Burgas 95. BG 0302011 Hepi Leydi  EOOD s. Yarebichna obl. Varna 102. BG 0602001 ET Toshko Todorov  s. Kravoder, obsht. Krivodol, obl. Vratsa 107. BG 0602008 ET Toshko Todorov  s. Kravoder, obsht. Krivodol, obl. Vratsa 110. BG 0802003 Komis  OOD s. Plachi dol, obl. Dobrich 124. BG 2202015 Tina-2000  OOD gr. Suhodol ul. Trayan Tanev  53 133. BG 24020042 Taneva  EOOD s. Kran obsht. Kazanlak 139. BG 0305032 ET Trifon Trifonov-69  gr. Varna ul. Ak. Kurchatov  140. BG 0305033 DET-2000  OOD gr. Varna ul. Pod igoto  42 142. BG 0305037 ZHENIA  VE  EOOD gr. Varna ul. Layosh Koshut  19 143. BG 0305038 ET Vini-Kiril Bakalov  s. Benkovski obsht. Varna 159. BG 0905005 ET Imam  gr. Dzhebel zh.k Progres  167. BG 1405003 Sami M  OOD gr. Pernik kv. Kalkas  ul. Zahari Zograf  143 171. BG 1505017 ET Nina-94-Nina Dimitrova  gr. Trastenik obsht. D. Mitropolia 178. BG 1605044 Flaysh produkte  OOD gr. Hisar ul. Ivan Vazov  17 181. BG 1605053 ET Daki-Velko Gadzhev  gr. Rakovski ul. Vasil Levski  40 198. BG 2505015 Erko-2002  gr. Popovo ul. Gagarin  62 221. BG 0304030 TRANZH  AD gr. Varna ul. 8-mi Septemvri  12 222. BG 0304033 Alians-MK  OOD gr. Varna ul. G. Popov  1 282. BG 1604013 Komaks-3  OOD gr. Plovdiv ul. Klokotnitsa  31 309. BG 2004001 ET Nikov-Iv.Kostadinov  gr. Sliven Selishteto  311. BG 2004015 Ramira  OOD gr. Sliven Industrialna zona 321. BG 2204028 ET TONIMEKS-Stoyan Spasov  gr. Sofia ul. Oporska reka  3 331. BG 2204082 Em Vi Em 3  OOD gr. Sofia kv. Benkovski ul. Vele Mitrov  17 349. Ã G 2404028 Rekord  90  EOOD s. Rakitnitsa obsht. St. Zagora 352. BG 2404033 Zhoreti  EOOD gr. Stara Zagora ul. Industrialna  1 359. BG 2604010 EOOD Nolev  gr. Haskovo kv. Bolyarovo  ul. Shipka  2 362. BG 2604014 ET Roni  gr. Harmanli ul. Hr. Smirnenski  102 363. BG 2604017 ET Angel Sarandiev  gr. Svilengrad ul. Tekstil  364. BG 2604018 Monita  OOD gr. Dimitrovgrad kv. Chernokonevo  2. The following entries for milk processing establishments are deleted: No Veterinary No Name of establishment Town/Street or village/Region 10. BG 1012020 ET Petar Mitov-Universal  s. Gorna Grashtitsa obsht. Kyustendil 11. BG 1112016 Mandra IPZHZ  gr. Troyan ul. V.Levski  281 12. BG 1112024 ET Paskal-A. Atanasov  s. Umarevtsi 26. BG 1712034 Makler komers  EOOD s. Brestovene 27. BG 1712042 ET Madar  s. Terter 35. BG 2012041 Eko milk  EOOD s. Zhelyo voyvoda obl. Sliven 44. BG 2612042 Bulmilk  OOD s. Konush obl. Haskovska 48. BG 0912011 ET Alada-Mohamed Banashak  s. Byal izvor obsht. Ardin 74. 0412005 Varosha  EOOD s. Kamen obsht. Strazhitsa 96. 1112026 ABLAMILK  EOOD gr. Lukovit, ul. Yordan Yovkov  13 100. 1312005 Ravnogor  OOD s. Ravnogor 115. 1712002 ET Rosver-Krastyo Krastev  gr. Tsar Kaloyan ul. Sofia  41 118. 1712010 Bulagrotreyd-chastna kompaniya  EOOD s. Yuper Industrialen kvartal 119. 1712012 ET Veras 90  s. Yasenovets 120. 1712013 ET Deniz  s. Ezerche 140. 2012011 ET Ivan Gardev 52  gr. Kermen ul. Hadzhi Dimitar  2 142. 2012024 ET Denyo Kalchev 53  gr. Sliven ul. Samuilovsko shose  17 150. 2112015 OOD Rozhen Milk  s. Davidkovo, obsht. Banite 153. 2112026 ET Vladimir Karamitev  s. Varbina obsht. Madan 158. 2312007 ET Agropromilk  gr. Ihtiman, ul. P.Slaveikov  19 176. 2412041 Mlechen svyat 2003  OOD s. Bratya Daskalovi obsht. Bratya Daskalovi 186. 2612038 Bul Milk  EOOD gr. Haskovo Sev. industr. zona 187. 2612049 ET Todorovi-53  gr.Topolovgrad ul. Bulgaria  65 196. BG 0618001 ET Folk-3  s. Vranyak obsht. Byala Slatina obl. Vratsa 206. BG 2318005 ET Mantas-Hristo Manchev  gr. Botevgrad ul. St. Panchev  25